Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/10/20, 11/30/2020 and 5/12/2021 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1- 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference Umeyama; Ryo et al. US 20060115358 A1 teaches:
A centrifugal compressor has a housing assembly and an impeller rotatably connected to the housing assembly. Gas introduced into the housing assembly by rotation of the impeller is compressed at least by centrifugal force. One aspect of the present invention is that the impeller includes an inducer portion having a pressure surface and a suction surface and a hole extending between the pressure surface and the suction surface. Another aspect of the present invention is that the centrifugal compressor includes a diffuser located downstream of the impeller, a volute in communication with an outlet of the diffuser, and a reflux passage connecting the diffuser with the volute for returning part of gas in the volute to the diffuser. (abstract)
But fails to teach:

a first wall surface and a second wall surface formed inside the housing, the first wall surface and the second wall surface facing each other in an axial direction of the rotation axis;
a diffuser formed between the first wall surface and the second wall surface in the axial direction;
a wall portion including the second wall surface and separating the diffuser from an axial space inside the housing in which the rotation shaft extends, and
wherein the wall portion includes at least one extraction hole that fluidly couples the diffuser to the axial space and that is configured to extract a gas from the diffuser.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873.  The examiner can normally be reached on IFP Mon- Fri 8:30 am- 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745